                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ARNOLD MOORE,                    )
                                 )
                Plaintiff,       )
                                 )
    v.                           )       1:18CV324
                                 )
NORTHEASTERN UNIVERSITY and      )
THOMAS NEDELL,                   )
                                 )
                Defendants.      )



                   MEMORANDUM OPINION AND ORDER


OSTEEN, JR., District Judge

    This case is currently before the court on the consolidated

motion to dismiss filed by Defendants Northeastern University

(“Northeastern”) and Thomas Nedell (“Nedell”). (Doc. 9.)

Defendants move to dismiss pro se Plaintiff Arnold Moore’s

Complaint for failure to state a claim. (Complaint (“Compl.”)

(Doc. 2).)

    Plaintiff, a military veteran who suffers from post-

traumatic stress disorder (“PTSD”) and migraine headaches, took

online classes through Northeastern from September 2015 to June

2017. (Pl.’s Opp’n to Defs.’ Mot. to Dismiss (“Pl.’s Resp. Br.”)

(Doc. 12) at 2.) Plaintiff alleges that Northeastern and Nedell,

the University’s Senior Vice President and Treasurer, violated
42 U.S.C. § 1983 by failing to properly assess plaintiff’s

disabilities and failing to offer sufficient accommodation for

Plaintiff’s medical issues. (Compl. (Doc. 2) at 4–5, 7.)

Plaintiff alleges $500,000.00 in damages. (Id. at 6, 7.)

I.   STANDARD OF REVIEW

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, the plaintiff must

plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and must demonstrate

“more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556–57).

     When ruling on a motion to dismiss, this court must accept

the complaint’s factual allegations as true. Iqbal, 556 U.S. at

678. Further, “the complaint, including all reasonable

inferences therefrom, [is] liberally construed in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). Despite this deferential standard, a

court will not accept mere legal conclusions as true, and

                               -2-
“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, [will] not suffice.”

Iqbal, 556 U.S. at 678.

      Pro se plaintiffs are subject to a relaxed pleading

standard. See Estelle v. Gamble, 429 U.S. 97, 106 (1976)

(stating that pro se complaints must be “liberally construed”);

see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972). However,

these plaintiffs must still plead facts that fairly put the

defendant on notice of the nature of the claims and “contain

more than labels and conclusions.” Giarratano v. Johnson, 521

F.3d 298, 304 & n.5 (4th Cir. 2008) (quoting Twombly, 550 U.S.

at 555).

II.   NORTHEASTERN

      Plaintiff states, under “Basis for Jurisdiction,” that he

is suing state or local officials pursuant to 42 U.S.C. § 1983.

(Compl. (Doc. 2) at 3.) Northeastern, however, is a private

university. (See Doc. 10 at 4.) 42 U.S.C. § 1983 creates a

private right of action only against a defendant who acts “under

color of any statute, ordinance, regulation, custom, or usage,

of any State or Territory.” To sue a private entity under

§ 1983, the plaintiff must show “a sufficiently close nexus

between the State and the challenged action of the regulated

entity so that the action of the latter may be fairly treated as

                                -3-
that of the State itself.” Jackson v. Metro. Edison Co., 419

U.S. 345, 351 (1974). Almost universally, courts have found that

the mere receipt of state funds is not sufficient to treat an

educational institution as a state actor. See Modaber v.

Culpeper Mem’l Hosp., Inc., 674 F.2d 1023, 1025–26 (4th Cir.

1982) (dismissing a § 1983 action against a private hospital and

finding that the receipt of funds and state regulation were

insufficient to give rise to state action); Allen v. Tulane

Univ., Civ. A. No. 92-4070, 1993 WL 459949, at *1, *2 (E.D. La.

Nov. 2, 1993) (collecting cases, finding that “varying degrees

of governmental involvement in universities ranging from federal

and state grants, student loan guarantees, tax exemptions,

licensing of university owned television and radio stations,

etc.” are not sufficient to create state action).

    Applying this general rule, court have consistently held

that private universities cannot be sued under § 1983. See,

e.g., Slovinec v. DePaul Univ., 332 F.3d 1068, 1068 (7th Cir.

2003); Blouin v. Loyola Univ., 506 F.2d 20, 21 (5th Cir. 1975);

Grafton v. Brooklyn Law Sch., 478 F.2d 1137, 1143 (2d Cir.

1973). Here, Plaintiff neither explains how Northeastern acted

under the color of state law nor describes how Northeastern’s

alleged failure to accommodate his medical needs was in any way



                               -4-
related to any state (as opposed to federal1) funding. Instead,

Plaintiff vaguely references “millions of dollars” in government

funding. (Pl.’s Resp. Br. (Doc. 12) at 3.) Plaintiff’s

allegations are insufficient to establish that Northeastern

acted under the color of state law. Therefore, Plaintiff has

failed to state a claim against Northeastern and Defendants’

motion to dismiss this claim will be granted.

III. NEDELL

     Plaintiff also names Nedell, a Senior Vice President and

Treasurer at Northeastern, as a defendant in his individual

capacity. To state a claim under § 1983, Plaintiff must allege

that Nedell personally deprived Plaintiff of “rights,

privileges, or immunities secured by the Constitution and laws.”

42 U.S.C. § 1983. Plaintiff, however, identifies only the

Americans with Disabilities Act (“ADA”). (See Compl. (Doc. 2) at

5, 7–8.) It is well-established that the ADA provides a right of

action exclusively against covered entities and not against

individuals. See, e.g., Baird ex rel. Baird v. Rose, 192 F.3d

462, 471–72 (4th Cir. 1999).




      1 Because § 1983 requires state action, “the federal government's

involvement can be discounted for jurisdictional purposes, since § 1983 . . .
ha[s] no applicability to federal action.” Weise v. Syracuse Univ., 522 F.2d
397, 404 (2d Cir. 1975).

                                     -5-
      Further, Plaintiff’s allegations entirely fail to suggest

the nature of Nedell’s role in denying Plaintiff’s requested

accommodations; rather, Plaintiff provides only the conclusory

assertion that “I’m sure Thomas Nedell and others were aware of

the shortcomings . . . but did nothing to address them” (Doc. 12

at 2.) The ADA cannot support Plaintiff’s § 1983 claim against

Nedell and Defendants’ motion to dismiss this claim will be

granted.

IV.   CONCLUSION

      This court will briefly note that, while not properly pled,

Plaintiff’s allegations are likely best framed as an ADA failure

to accommodate claim against Northeastern. To state such a

claim, Plaintiff must plausibly plead each of the following

elements:

      (1) that the plaintiff is disabled and otherwise
      qualified academically, (2) that the defendant is a
      private entity that owns, leases or operates a place
      of public accommodation (for ADA purposes) and
      receives federal funding (for Rehabilitation Act
      purposes), and (3) that the defendant failed to make
      reasonable modifications that would accommodate the
      plaintiff's disability without fundamentally altering
      the nature of the public accommodation.

Mershon v. St. Louis Univ., 442 F.3d 1069, 1076 (8th Cir. 2006)

(citing 42 U.S.C. § 12182(b)(2)(A)(ii)).

      It seems relatively clear that Northeastern operates a

place of public accommodation within the meaning of the ADA. See

                                -6-
id. at 1077 (holding that undergraduate and graduate academic

programs are “place[s] of public accommodation”). This court,

however, finds Plaintiff’s current allegations lacking in

several respects. First, this court notes substantial judicial

skepticism regarding whether migraine headaches constitute a

disability under the ADA. See, e.g., Rhoads v. F.D.I.C., 257

F.3d 373, 380 (4th Cir. 2001) (affirming grant of summary

judgment to defendants on plaintiff’s migraine-based failure to

accommodate claim “[b]ecause we agree that Rhoads failed to make

a sufficient showing of disability”). Second, this court finds

the complaint insufficient to plausibly establish that Plaintiff

was qualified academically for the online program, separate and

apart from his disability. Third and finally, this court

considers it highly questionable whether the alleged three-week

gap between Northeastern’s initial refusal to accommodate

Plaintiff’s migraines and subsequent reversal was unreasonable.

    In any event, Plaintiff’s allegations were insufficient to

place Defendants on notice of an ADA claim against Northeastern.

Even pro se plaintiffs are required to “give the defendant fair

notice of what the plaintiff’s claim is and the grounds upon

which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957),

abrogated by Twombly, 550 U.S. 544 (2007). Plaintiff has failed

to do so.

                               -7-
    For the foregoing reasons, this court finds that

Defendants’ motion to dismiss should be granted and that all

claims against Defendants should be dismissed. The dismissal

shall be without prejudice.

    IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss,

(Doc. 9), is GRANTED.

    IT IS FURTHER ORDERED that the claims contained in the

Complaint, (Doc. 2), are DISMISSED WITHOUT PREJUDICE pursuant to

Fed. R. Civ. P. 12(b)(6).

    As no further claims remain in this matter, a judgment for

Defendants shall be entered contemporaneously with this

Memorandum Opinion and Order.

    This the 21st day of February, 2019.



                              ____________________________________
                                  United States District Judge




                                 -8-
